Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on February 04, 2022. Claims 1-10 are pending. 

Response to Amendment and Arguments
Applicant's arguments with respect to 35 USC 103 rejections of said previous office action has been fully considered but they are not persuasive. Accordingly said rejection is sustained as expounded upon below.

Applicant argues the limitation of "a module for calculating at least one automatic movement setpoint of the autonomous vehicle in order to follow an emergency stopping trajectory comprising a plurality of successive emergency stopping vectors each associated with a separate segment of a portion of the successive segments of the at least one predefined movement trajectory" is not disclosed by Long. However, the argument is not persuasive.
Response:
The limitation as recited is corresponding to Figure. 1 of Long disclosure of an autonomous vehicle system that guides the autonomous vehicle to a safe zone when detect an anomalous event, such as a sensor fault or failure. The automatic movement setpoint of the autonomous vehicle in order to follow an emergency stopping trajectory (e.g. Fig. 1, illustrates at least 2 trajectories to guide the autonomous vehicle to a safe zone (e.g. stopping trajectory), para. 19, para. 30-para. 32) comprising a plurality of successive emergency stopping vectors each associated with a separate segment of a portion of the successive segments (e.g. safe recovery controller 156 computes (e.g., re-computes) actions, recovery path segments 142b to 142f, and corresponding subsets of alternate drive parameters at intervening points 188 (between points 188b and 188c). Furthermore, vectors are corresponding to velocities, accelerations, and directions of travel at each position/location) of the at least one predefined movement trajectory (fig. 1 illustrates at least 2 travel path 142a or 145a).	

Applicant further argues that neither Long and Herbach teach, suggest or render obvious of a stored last actual movement vector of the autonomous vehicle, the predefined movement trajectory of the autonomous vehicle, and a stored last location datum of the autonomous vehicle, and delivered by at least one sensor of the autonomous vehicle. However, the argument is not persuasive.
Response:
Long discloses actual movement vector of the autonomous vehicle, the predefined movement trajectory of the autonomous vehicle (e.g. safe recovery controller 156 computes (e.g., re-computes) actions, recovery path segments 142b to 142f, and corresponding subsets of alternate drive parameters at intervening points 188 (between points 188b and 188c). Furthermore, vectors are corresponding to velocities, accelerations, and directions of travel at each point), and location datum of the autonomous vehicle (e.g. waypoint, position, location, or coordinate, para. 33, e.g. safe recovery controller 156 may identify glide path 146 in map data 151, and, upon detecting an anomalous event at point 188c, safe recovery controller 156 may cause autonomous vehicle 120 to steer onto recover path segment 145b to intercept waypoint 148 on glide path 146. When autonomous vehicle 120 coincides or nearly coincides with a geographic location of waypoint 148, vehicle controller 154 may retrieve motion characteristics (e.g., speed, direction, fault type, etc.) and delivered by at least one sensor of the autonomous vehicle (e.g. LIDAR, or GPS). 
Long does not disclose storing last actual movement vector of the autonomous vehicle.
Herbach teaches another autonomous vehicle system and method. Specifically, a stored last actual movement vector of the autonomous vehicle (para. 20-para. 24, e.g. the autonomous vehicle may store in memory instructions for pulling over in accordance with the identified region, the braking profile, and the adjusted trajectory.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Long by incorporating the applied teaching of Herbach the risk of vehicle collision during an emergency.

The Examiner believes that all the arguments of the Applicant have been properly addressed and explained. Thus, the rejections of all of the claims are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module for calculating” and “the calculating module is configured to”  in claims 1-4, 6, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In Paragraph 0089 of the USPN 2020/0086837 “FIG. 2, the calculating module 14, the emergency steering module 16 and, optionally, the receiving module 18 are each made in the form of software, or a software module, executable by the processor.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Long US2018/0259966 (“Long”) in view of Herbach US2017/0057510 (“Herbach”).

Regarding claim(s) 1, 9, 10. Long discloses an electronic device for determining an emergency stopping trajectory of an autonomous vehicle provided with an autonomous driving module, the autonomous vehicle being able to store, beforehand, at least one predefined movement trajectory comprising a plurality of successive reference vectors respectively associated with different successive movement segments of the autonomous vehicle, wherein the electronic device for determining an emergency stopping trajectory is able to be activated automatically in the presence of an emergency stopping instruction, and comprises: 
a module for calculating at least one automatic movement setpoint of the autonomous vehicle in order to follow an emergency stopping trajectory (e.g. Fig. 1, illustrates at least 2 trajectories to guide the autonomous vehicle to a safe zone, para. 19, para. 30-para. 32) comprising a plurality of successive emergency stopping vectors each associated with a separate segment of a portion of the successive segments (e.g. safe recovery controller 156 computes (e.g., re-computes) actions, recovery path segments 142b to 142f, and corresponding subsets of alternate drive parameters at intervening points 188 (between points 188b and 188c). Furthermore, vectors are corresponding to velocities, accelerations, and directions of travel at each point) of the at least one predefined movement trajectory for at least each emergency stopping vector (fig. 1 illustrates at least 2 travel paths 142a or 145a and plurality of segments and point corresponding to the travel paths).	
an emergency steering module capable of steering the autonomous vehicle according to said at least one setpoint (para. 27, e.g. Safe recovery controller 156 may analyze image data at multiple points 188 via path of travel 142a or 145a using image data from cameras 125a and 125b and map data 151 to confirm locations of safe zones 110a to 110c and predicted recovery paths of travel associated with one or more points 188. Also, safe recovery controller 156 may analyze image data to predict recovery paths of travel based on one or more points 188. For example, safe recovery controller 156 may compute, when autonomous vehicle 120 is at its present position depicted in diagram 100, an action to be performed at point of travel 188a to steer autonomous vehicle 120 onto a recovery path that includes a recovery path segment ("C") 145c.)
Long further disclose actual movement vector of the autonomous vehicle, the predefined movement trajectory of the autonomous vehicle (e.g. safe recovery controller 156 computes (e.g., re-computes) actions, recovery path segments 142b to 142f, and corresponding subsets of alternate drive parameters at intervening points 188 (between points 188b and 188c). Furthermore, vectors are corresponding to velocities, accelerations, and directions of travel at each point), and location datum of the autonomous vehicle (e.g. position, location, or coordinate, para. 33, e.g. safe recovery controller 156 may identify glide path 146 in map data 151, and, upon detecting an anomalous event at point 188c, safe recovery controller 156 may cause autonomous vehicle 120 to steer onto recover path segment 145b to intercept waypoint 148 on glide path 146. When autonomous vehicle 120 coincides or nearly coincides with a geographic location of waypoint 148, vehicle controller 154 may retrieve motion characteristics (e.g., speed, direction, fault type, etc.) and delivered by at least one sensor of the autonomous vehicle. 
Long does not disclose storing last actual movement vector of the autonomous vehicle.
Herbach teaches another autonomous vehicle system and method. Specifically, a stored last actual movement vector of the autonomous vehicle (para. 20-para. 24, e.g. the autonomous vehicle may store in memory instructions for pulling over in accordance with the identified region, the braking profile, and the adjusted trajectory.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Long by incorporating the applied teaching of using stored data for known safe region and vehicle parameters as taught Herbach the reduce risk of vehicle collision during an emergency.

Regarding claim(s) 4. Long discloses wherein the calculating module is able to take account of a predefined trajectory where the segments overlap (para. 16, para. 19, para. 27, e.g. identify one or more safe zones 110a, 110b, and 110c; predict path segments (e.g., path segments 142b to 142f)). 

Regarding claim(s) 5. Long discloses wherein the movement setpoint comprises at least: an instruction representative of a direction to be followed, and/or an instruction representative of an instantaneous movement speed (e.g. velocity, para. 15, para. 32, fig. 1). 

Regarding claim(s) 6. Long discloses further comprising a module for detecting a failure of the autonomous driving module, for a considered movement segment (para. 23, e.g. Safe recovery controller 156 may include logic configured to detect anomalous events that may give rise to hazardous conditions or emergency situations due to, for example, operational faults or failures of sensors (or other components) of an autonomous vehicle 120. Safe recovery controller 156 may be further configured to implement one or more actions to resolve or mitigate a hazardous or emergency situation)., by determining a deviation above a predetermined threshold between the actual movement vector of the autonomous vehicle and the reference vector that are associated with the considered segment, and/or by determining the position of the vehicle outside its own authorized circulation zone, the failure detection module being capable of activating the calculation module in case of detected failure of the autonomous driving module  (FIG. 5 is a flow diagram depicting an example of implementing a glide path to a safe zone).

Regarding claim(s) 7. Long discloses further comprising an obstacle avoidance module on the emergency stopping trajectory capable of communicating with the calculating module for at least one automatic movement setpoint of the autonomous vehicle, the calculating module being able to adapt the setpoint based on the obstacle detection (para. 28, e.g. The presence of an occlusion may be confirmed by comparing the image data to map data 151. For example, sensor data from sensors 125a, 125b may include an image of obstacles, such as traffic cones 126, that may be present at the location for safe zone 110a.)

Regarding claim(s) 8. Long discloses wherein the obstacle avoidance module is able to implement processing of data delivered by at least one sensor on board the autonomous vehicle belonging to the group comprising: geolocation equipment, a lidar, a camera, an odometer, device for determining a current heading of the autonomous vehicle, an inertial unit (para. 15, e.g. Sensor platform 121 may include any number of sensors 125a, 125b with which to facilitate autonomous control of autonomous vehicle 120. Examples of sensors include one or more image capture devices (e.g., cameras to capture video including high definition, or "HD," cameras), one or more radar devices, one or more LIDAR devices, one or more sonar devices (or sensors configured to detect ultrasound.)

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666